DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/204,941 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim recites all the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-19 of copending Application No. 17/204,910 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite all the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. The claims are replete with such language. For example, claim 1 recites in lines 3-4 “a gasification furnace that gasifies biomass” and in line 6 “a liquid fuel production unit that produces.” Such limitations should be amended to recite that the structural elements (a furnace, a production unit) are configured or adapted to perform the intended functions. Further, as in line 17 of claim 1, “a control unit that performs a hydrogen consumption” does not receive patentable weight for the operation of the control unit. To positively recite such features, the claims should be amended to recite that the control unit is “programmed to” perform the intended functions. This structurally differentiates the control unit from a generic controller capable of any algorithm. Thus the process steps of the control unit throughout the claims are not given patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirokane (WO 2019/151461 A1) in view of Metz (US 2010/0076097 A1). Corresponding US Application 2021/0215095 A1 is used for citation and translation purposes of Hirokane.
Regarding claim 1, Hirokane discloses an apparatus comprising: a gasification furnace 2 (paragraph 56); an electrolysis unit 6 (paragraph 60); a hydrogen supply unit 7 capable of providing hydrogen from a storage tank and measuring the amount of hydrogen present and a control unit associated with the hydrogen supply 7 (paragraph 63). Hirokane discloses utilizing the product of the gasifier 2 in an engine 3 to produce renewable energy (paragraphs 58 and 59) but not the use of a liquid fuel production unit. Metz—in an invention for a gasification system utilizing electrolysis for hydrogen generation and storage—discloses utilizing syngas product to generate power via an engine but alternatively providing the product to a Fischer-Tropsch reactor (paragraph 39) to produce liquid fuels for more optimized storage and transport (paragraph 31). It would have been obvious to one having ordinary skill in the art at the time of invention to add a Fischer-Tropsch reactor to Hirokane as an intermediary to produce liquid fuel so that energy can be preferably generated later or elsewhere as suggested by Metz. The process limitations are not given patentable weight as per the USC 112 rejections above.
Regarding claim 2, Hirokane discloses gasification temperatures of 400 to 900 °C (paragraph 86). A gasifier inherently requires a heat source to operate in this manner. The process limitations are not given patentable weight as per the USC 112 rejections above.
Regarding claims 3 and 4, Hirokane discloses a water supply unit (paragraph 27). The process limitations are not given patentable weight as per the USC 112 rejections above.
Regarding claim 5, Hirokane discloses a water supply unit (paragraph 27) and gasification temperatures of 400 to 900 °C (paragraph 86). A gasifier inherently requires a heat source to operate in this manner. The process limitations are not given patentable weight as per the USC 112 rejections above.
Regarding claims 6-9, the further process limitations of the controller are not given patentable weight as per the USC 112 rejections above.
Regarding claim 10, Hirokane discloses an apparatus comprising: a gasification furnace 2 (paragraph 56); an electrolysis unit 6 (paragraph 60); a hydrogen supply unit 7 capable of providing hydrogen from a storage tank and measuring the amount of hydrogen present and a control unit associated with the hydrogen supply 7 (paragraph 63). Hirokane discloses utilizing the product of the gasifier 2 in an engine 3 to produce renewable energy (paragraphs 58 and 59) but not the use of a liquid fuel production unit. Metz—in an invention for a gasification system utilizing electrolysis for hydrogen generation and storage—discloses utilizing syngas product to generate power via an engine but alternatively providing the product to a Fischer-Tropsch reactor (paragraph 39) to produce liquid fuels for more optimized storage and transport (paragraph 31). It would have been obvious to one having ordinary skill in the art at the time of invention to add a Fischer-Tropsch reactor to Hirokane as an intermediary to produce liquid fuel so that energy can be preferably generated later or elsewhere as suggested by Metz. The process limitations are not given patentable weight as per the USC 112 rejections above.
Regarding claim 11, Hirokane discloses gasification temperatures of 400 to 900 °C (paragraph 86). A gasifier inherently requires a heat source to operate in this manner. The process limitations are not given patentable weight as per the USC 112 rejections above.
Regarding claim 12, Hirokane discloses a water supply unit (paragraph 27). The process limitations are not given patentable weight as per the USC 112 rejections above.
Regarding claim 13, Hirokane discloses a water supply unit (paragraph 27) and gasification temperatures of 400 to 900 °C (paragraph 86). A gasifier inherently requires a heat source to operate in this manner. The process limitations are not given patentable weight as per the USC 112 rejections above.
Regarding claims 14-20, the further process limitations of the apparatus are not given patentable weight as per the USC 112 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725